Citation Nr: 1226906	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-23 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO increased the rating for the Veteran's PTSD from 30 to 50 percent, effective the September 4, 2007, the date of claim.  He continued to seek a higher rating.

In April 2011, the Board remanded the claim for additional development.  As the Board will grant the full benefit sought, a 100 percent schedular rating for PTSD, it need not consider whether there was compliance with its April 2011 remand instructions.


FINDING OF FACT

The Veteran's PTSD symptoms have most nearly approximated total occupational and social impairment throughout the appeal period.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.130, Diagnostic Code (DC) 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 100 percent rating is proper.

The Veteran is in receipt of a 50 percent rating for PTSD pursuant to 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The GAF (Global Assessment of Functioning) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).

The lay and medical evidence reflects that the Veteran's symptoms have most nearly approximated total occupational and social impairment throughout the appeal period.  On the October 2007 VA examination, while the Veteran did not have most of the symptoms listed in the criteria for a 100 percent rating, the examiner noted his very limited social functioning, his reluctance to meet new people, his complete lack of current social activities, and the fact that his isolation and guilt would likely make it difficult for him to connect with others.  The examiner also noted that the Veteran had stopped working due to physical problems, but that it was likely that his isolation and concern about being around others would impact his work functioning (although finding meaningful employment would likely benefit him and decrease his psychological distress).  The GAF score was 51.

Later during the appeal period, the VA social science specialist who had been treating the Veteran noted in a May 2011 letter that he had difficulties in maintaining steady employment under the authority of others, both historically and presently, and that the quality of his life and health were compromised due in part to his severe isolation.  She also indicated in a May 2011 mental health outpatient treatment note that he presented in distress with poor hygiene and increased anxiety and paranoia, and assigned a GAF score of 45.

The Veteran's friend submitted multiple letters, including one in May 2011 in which she noted that it would be almost impossible for the Veteran to maintain a normal job because of his inability to handle multiple people, people near him, places that are threatening, and the resulting anxiety and panic attacks.  She also noted his great difficulty with any kind of authority, his lack of trust in others decisions, his inability to take orders without rebelling, and his inability to have a truly close relationship.  Lay witnesses such as his friend are competent to testify as to observations such as those above, and the Board finds her statements to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Finally, on the May 2011 VA examination, while indicating a lack of symptoms in the criteria for a 100 percent rating, the examiner cited the social science specialist's letter, noted continuing significant PTSD symptomatology, and assigned a GAF score of 51, without specifically addressing the overall level of social and occupational impairment.

The above evidence, including VA examination reports, treatment notes, the specialist's letter and the letter his friend, reflects that, while the Veteran has not had most of the symptoms listed in the criteria for a 100 percent rating, his PTSD symptoms have caused a degree of isolation that has resulted in an approximation of total occupational and social impairment throughout the appeal period.  Moreover, although the GAF scores have fluctuated somewhat, they are not dispositive, and in any event have predominantly been closer to the range indicating serious PTSD symptoms.  The maximum schedular rating of 100 percent for PTSD is therefore warranted throughout the appeal period.  38 C.F.R. § 4.7.

As the award of a 100 percent schedular disability rating effectively moots a claim for entitlement to a TDIU, consideration of the argument of the Veteran's representative regarding TDIU is unnecessary.  Locklear v. Shinseki, 24 Vet. App. 311, 314, n. 2 (2011) (citing Herlehy v. Principi, 15 Vet.App. 33, 35 (2001)).  Similarly, given the grant of the full benefit sought, consideration of whether VA complied with its duties to notify and assist the Veteran under the Veterans Claims Assistance Act of 2000 is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).


ORDER

A 100 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


